917 F.2d 558Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.WAYNE L. POWELL, Plaintiff-Appellant,v.DEPARTMENT OF NATURAL RESOURCES;  MARYLAND ENVIRONMENTALSERVICES, Defendants-Appellees.
No. 89-3369
UNITED STATES COURT OF APPEALS,FOURTH CIRCUIT
Submitted:  October 1, 1990Decided:  October 31, 1990

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Deborah K. Chasanow, United States Magistrate.  (CA-89-801-JH)
Wayne L. Powell, Appellant Pro Se.
Maureen O'Ferrall Gardner, MARYLAND DEPARTMENT OF NATURAL RESOURCES, Annapolis, Maryland, for Appellees.
Before RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Wayne L. Powell appeals from the district court's order denying relief in this action charging racial discrimination in employment, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Secs. 2000e et seq.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Powell v. Department of Natural Resources, CA-89-801-JH (D. Md. Oct. 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED